PER CURIAM:
Jonathan Bolls appeals the district court’s order dismissing his complaint challenging the constitutionality of the Appellee’s rules governing release of a failed applicant’s essay examination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bolls v. Virginia Board of Bar Examiners, 811 F.Supp.2d 1260 (E.D.Va.2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.